Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-9 and 16-20 in the reply filed on July 30th, 2021 is acknowledged. Non-elected invention of Group II, claims 10-15 have been withdrawn from consideration. Claim 10 has been amended. Claims 1-20 are pending.
Action on merits of Group I, claims 1-9 and 16-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23rd, 2019 has been considered by the examiner.

Drawings
The drawings filed on 11/30th/2018 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  Claim 9 recites: “A display device, comprising the display panel of claim 1”. The intended use of the display panel of claim 9 in a display device fails to further limit the device of claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN1908704, hereinafter Kim ‘704).
Regarding Claim 1, Kim ‘704 teaches a display panel comprising a pixel array, wherein the display panel further comprises a pigment mixing layer (Fig. 1, (polarizing film 1); [0013]-[0016]), the pigment mixing layer (1) being located between a pixel driving layer and a light emitting surface (see Fig. 1 and 2) of the display panel, and the pigment mixing layer including a mixture formed by a first pigment that absorbs red light, a second pigment that absorbs green light, and a third pigment that absorbs blue light, (see para. [0024]; [0048] and [0049]) 
Thus, Kim ‘704 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a proportion of the first pigment in the mixture being 15% to 20%, a proportion of the second pigment in the mixture being 50% to 80%, and a proportion of the third pigment in the mixture being 5% to 20 %”.
In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being located between a pixel driving layer and a light emitting surface involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 

Regarding Claim 2, Kim ‘704 teaches a transparent substrate (see Fig. 2; (4/2A/1/2B)) directly carrying the pigment mixing layer (1).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘704 as applied to claim 2 above, and further in view of Yoshida (US 2006/0235060, hereinafter Yoshi ‘060).
Regarding Claim 3, Kim ‘704 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the pigment mixing layer has a thickness from 20 µm to 60 µm, and the transparent substrate has a thickness from 5 µm to 30 µm”.  
However, Yoshi ‘060 teaches the pigment mixing layer (Fig. 1, (2); [0090]-[0104] and [0107]) has a thickness from 1 µm to 100 µm which overlap the claim range of 20 µm to 60 µm and the transparent substrate (1; [0085]).

Furthermore, it has been held to be within the general skill of a worker in the art to have the thickness of the transparent substrate from 5 µm to 30 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 4, Yoshi ‘060 teaches a material of the transparent substrate includes polyethylene terephthalate (see para. [0085]).
	Furthermore, it has been held to be within the general skill of a worker in the art to have select polyethylene naphthalate material for the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Yoshi ‘060 teaches the display panel is an OLED display panel (see Fig. 2), the transparent substrate and the pigment mixing layer are located above an organic light emitting layer (see para. [0109]).  
.  

Claims 6-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘704 and Yoshi ‘060 as applied to claim 5 above, and further in view of Kim (US 2015/0242029, hereinafter Kim ‘029).
Regarding Claim 6, Kim ‘704 and Yoshi ‘060 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a touch electrode layer and a cover glass, and the transparent substrate and the pigment mixing layer is located between the touch electrode layer and the cover glass”.  
However, Kim ‘029 teaches a touch electrode layer (Fig. 10, (211/212); [0081]) and a cover glass (100; [0023] and [0082]), and the transparent substrate and the pigment mixing layer is located between the touch electrode layer and the cover glass (see para. [0106]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘704 and Yoshi ‘060 by having a touch electrode layer and a cover glass in order to provide a touch window which can be driven in a 
capacitive scheme and an EMR scheme (see para. [0007]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate and the pigment mixing layer that can be arranged in any order, thus the transparent substrate and the pigment mixing layer between the touch electrode layer and the cover glass involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


Yoshi ‘060 also teaches the pigment mixing layer (2) and the thin film encapsulation (see Fig. 1).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate and the pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being adjacent to the thin film encapsulation involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Kim ‘029 teaches the display panel is an LCD panel (see para. [0098]), and a color filter substrate of the2 4847-5573-3489, v.1Application No.: 16/305,928Docket No.: 31411/04670LCD panel (620; [0097]).  
Kim ‘704 teaches the pigment mixing layer (1) being located above the2 organic light emitting layer (see para. [0109]).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being located above a color filter substrate of the2 4847-5573-3489, v.1Application No.: 16/305,928Docket No.: 31411/04670 LCD panel involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding Claim 9, Kim ‘704 teaches display device (see Fig. 2; [0002]).

Regarding Claim 16, Kim ‘704 teaches a transparent substrate (see Fig. 2; (4/2A/1/2B)) directly carrying the pigment mixing layer (1).  


Furthermore, it has been held to be within the general skill of a worker in the art to have the thickness of the transparent substrate from 5 µm to 30 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 18, Yoshi ‘060 teaches a material of the transparent substrate includes polyethylene terephthalate (see para. [0085]).
	Furthermore, it has been held to be within the general skill of a worker in the art to have select polyethylene naphthalate material for the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 19, Yoshi ‘060 teaches the display panel is an OLED display panel (see Fig. 2), the transparent substrate and the pigment mixing layer are located above an organic light emitting layer (see para. [0109]).  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate and the pigment mixing layer that can be arranged in any order, thus the transparent substrate and the pigment mixing layer between the touch electrode layer and the cover glass involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yun et al. (US 2018/0182821 A1)			
You et al. (US 2017/0364171 A1)
Hwang (US 2017/0307923 A1)		
Dai et al. (US 2017/0185200 A1)
Lee et al. (US 2016/0109980 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829